Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 201







New Public School District #8, 		Appellant



v.



State Board of Public Education, 

Hope Nauman and Jason Nauman, 		Appellees







No. 20160209







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.





New Public School District #8, 		Appellant



v.



State Board of Public School Education, 

Mary Black, Marsha Hughes, Tanna Martinez,

Nathan Black, and Richard Martinez, 		Appellees







No. 20160210







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



David R. Phillips and Amy L. De Kok, 1133 College Drive, Ste. 1000, Bismarck, N.D. 58501, for appellant; submitted on brief.



Douglas A. Bahr, Office of the Attorney General, 500 N. Ninth St., Bismarck, N.D. 58501-4509, for appellees; submitted on brief.

New Public School District #8 v. State Board of Public School Education

Nos. 20160209 & 20160210



Per Curiam.

[¶1]	New Public School District #8 appealed after the district court affirmed an order of the State Board of Public School Education approving petitions to transfer property from New Public School District to the Williston School District.  New Public School District argues the petitions did not meet the statutory requirements under N.D.C.C. §§ 15.1-12-03 and 15.1-12-05, and the subject property was not contiguous with the Williston School District at the time the hearing was held under N.D.C.C. § 15.1-12-03(1).  We summarily affirm the district court’s judgments under N.D.R.App.P. 35.1(7).  
See
 
New Public School District #8 v. State Board of Public School Education
, 2016 ND 163, 883 N.W.2d 460.

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner